Exhibit 10.1

Execution Version

AMENDMENT NO. 5 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 5, dated as of August 9, 2019 (this “Amendment”), among IQVIA Inc.
(formerly known as Quintiles IMS Incorporated), a Delaware corporation (the
“Parent Borrower”), IQVIA Holdings Inc., a Delaware corporation (“Holdings”),
the other guarantors party hereto, Bank of America, N.A., as administrative
agent and as collateral agent (in such capacity, the “Administrative Agent”),
the Term B-1 Euro Lenders party hereto, the Term B-2 Euro Lenders party hereto
and the Replacement Lender (as defined below).

W I T N E S S E T H:

WHEREAS, the Parent Borrower, the Administrative Agent, the lenders from time to
time party thereto (the “Lenders”) and the other parties thereto have entered
into that certain Fourth Amended and Restated Credit Agreement, dated as of
October 3, 2016 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement” and as amended hereby, the
“Credit Agreement”);

WHEREAS, pursuant to Section 10.01 of the Existing Credit Agreement and on the
terms and conditions set forth herein, (i) each Lender executing the addendum
attached as Annex A hereto (the “Lender Addendum”) as a Term B-1 Euro Lender
(collectively, the “Consenting Term B-1 Euro Lenders”) has agreed to reduce the
interest rate applicable to all of such Lender’s Term B-1 Euro Loans in
accordance with the terms and subject to the conditions set forth herein and
(ii) each Lender executing the Lender Addendum as a Term B-2 Euro Lender
(collectively, the “Consenting Term B-2 Euro Lenders” and, together with the
Consenting Term B-1 Euro Lenders, the “Consenting Lenders”) has agreed to reduce
the interest rate applicable to all of such Lender’s Term B-2 Euro Loans in
accordance with the terms and subject to the conditions set forth herein;

WHEREAS, each Consenting Lender has agreed that upon giving effect to this
Amendment, the Loans of such Consenting Lender may be reduced in the sole
discretion of the Lead Arrangers, and such reductions shall be effected by the
assignments described in Section 14(b) hereof;

WHEREAS, each Term B-1 Euro Lender that is not a Consenting Term B-1 Euro Lender
(a “Non-Consenting Term B-1 Euro Lender”) shall be required to assign the entire
amount of its Term B-1 Euro Loans to Goldman Sachs Bank USA (in such capacity,
the “Replacement Lender”) at par in accordance with Section 3.07 of the Existing
Credit Agreement and, in connection with such assignment, the Replacement Lender
shall become a Lender under the Credit Agreement with respect to the Loans so
assigned; provided that the time of such assignment, the Required Facility
Lenders under the Term B Facility consisting of Term B-1 Euro Loans shall have
executed Lender Addenda;

WHEREAS, each Term B-2 Euro Lender that is not a Consenting Term B-2 Euro Lender
(a “Non-Consenting Term B-2 Euro Lender” and the Non-Consenting Term B-2 Euro
Lenders, together with the Non-Consenting Term B-2 Euro Lenders, the
“Non-Consenting Lenders”) shall be required to assign the entire amount of its
Term B-2 Euro Loans to the Replacement Lender at par in accordance with
Section 3.07 of the Existing Credit Agreement and, in connection with such
assignment, the Replacement Lender shall become a Lender under the Credit
Agreement with respect to the Loans so assigned; provided that the time of such
assignment, the Required Facility Lenders under the Term B Facility consisting
of Term B-2 Euro Loans shall have executed Lender Addenda; and



--------------------------------------------------------------------------------

WHEREAS, Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner and Smith,
JPMorgan Chase Bank, N.A., Barclays Bank PLC, Wells Fargo Securities, LLC and
HSBC Securities USA, N.A. (collectively, the “Lead Arrangers”) shall act as
joint lead arrangers and bookrunners with respect to this Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment shall have the same meanings as specified in the Existing Credit
Agreement.

SECTION 2. Amendments to the Existing Credit Agreement. Pursuant to
Section 10.01 of the Existing Credit Agreement, and subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, effective on and as
of the Amendment No. 5 Effective Date, the Existing Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text), and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages attached as Annex B hereto.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 5 Effective
Date”) when each of the following conditions shall have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received
(i) counterparts of this Amendment signed by the Parent Borrower, the
Guarantors, the Replacement Lender, the Administrative Agent, and (ii) Lender
Addenda signed by the Consenting Term B-1 Euro Lenders and the Consenting Term
B-2 Euro Lenders.

(b) The Administrative Agent shall have received (x) the legal opinion of
Ropes & Gray LLP, counsel to the Loan Parties and (y) the legal opinion of
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., North Carolina
counsel to the Loan Parties, in each case, dated as of the Amendment No. 5
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent shall have received (i) copies of each Organization
Document for the Parent Borrower and each Guarantor, as applicable, and, to the
extent applicable, certified as of a recent date by the appropriate governmental
official, each dated the Amendment No. 5 Effective Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of the
Parent Borrower and each Guarantor executing this Amendment; (iii) resolutions
of the Board of Directors or similar governing body of the Parent Borrower and
each Guarantor approving and authorizing the execution, delivery and performance
of this Amendment and certified as of the Amendment No. 5 Effective Date by its
secretary, an assistant secretary or other appropriate Person as being in full
force and effect without modification or amendment and (iv) if available, a good
standing certificate from the applicable Governmental Authority of the Parent
Borrower’s and each Guarantor’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Amendment No. 5 Effective Date.

(d) The Administrative Agent and the Lead Arrangers shall have been paid all
fees payable to the Administrative Agent and the Lead Arrangers, respectively,
on the Amendment No. 5 Effective Date and, to the extent invoiced at least two
(2) Business Days prior to the Amendment No. 5 Effective Date (or as otherwise
reasonably agreed by the Parent Borrower), out-of-pocket expenses required to be
paid by the Parent Borrower in connection with this Amendment, including the
Attorney Costs of Cahill Gordon & Reindel LLP, in accordance with Section 10.04
of the Existing Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received an officer’s certificate with
respect to the Parent Borrower and the Guarantors in form and substance
reasonably satisfactory to the Administrative Agent as to satisfaction of the
conditions set forth in clauses (i) and (j) of this Section 3.

(f) To the extent requested at least three (3) Business Days prior to the
Amendment No. 5 Effective Date (or as otherwise reasonably agreed by the Parent
Borrower), any requesting Lender shall have received a Note executed by the
Parent Borrower in favor of each Term B-1 Euro Lender and Term B-2 Euro Lender
requesting a Note, if any.

(g) The Administrative Agent shall have received for the account of each Term
B-1 Euro Lender and Term B-2 Euro Lender a fee payable in Euro equal to 0.25% of
the aggregate principal amount of the Term B-1 Euro Loans and Term B-2 Euro
Loans of such Term B-1 Euro Lender or Term B-2 Euro Lender, as applicable, as of
the Amendment No. 5 Effective Date.

(h) At least three (3) Business Days prior to the Amendment No. 5 Effective
Date, the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations (including
a certification regarding beneficial ownership as required by the 31 C.F.R. §
1010.230), including the USA PATRIOT Act, that has been requested in writing at
least ten (10) Business Days prior to the Amendment No. 5 Effective Date.

(i) The representations and warranties of each Loan Party set forth in Article V
of the Existing Credit Agreement and in each other Credit Document shall be true
and correct in all material respects on and as of the Amendment No. 5 Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(j) Immediately after the Amendment No. 5 Effective Date, no Default or Event of
Default shall exist.

SECTION 4. Representations and Warranties. The Loan Parties party hereto
represent and warrant as follows as of the date hereof:

(a) the execution, delivery and performance of this Amendment have been duly
authorized by all necessary corporate or other organizational action on the part
of the Parent Borrower and the Guarantors. The execution, delivery and
performance by the Loan Parties party hereto of this Amendment will not
(i) contravene the terms of any of such Loan Party’s Organization Documents,
(ii) result in the creation of any Lien upon any of the property or assets of
such Loan Party or any of the Restricted Subsidiaries (other than as permitted
by Section 7.01 of the Existing Credit Agreement), or (iii) violate any
applicable Law except with respect to any breach, contravention or violation
referred to in clauses (ii) and (iii), to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

-3-



--------------------------------------------------------------------------------

(b) this Amendment has been duly executed and delivered by each Loan Party party
hereto and constitutes a legally valid and binding obligation of each such Loan
Party, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing; and

(c) the representations and warranties of each Loan Party set forth in Article V
of the Credit Agreement and in each other Credit Document are true and correct
in all material respects on and as of the Amendment No. 5 Effective Date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language is
true and correct (after giving effect to any qualification therein) in all
respects on such respective dates.

SECTION 5. Effect on the Credit Agreement and the Credit Documents.

(a) On and after the Amendment No. 5 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement, as amended by, and after giving effect to, this
Amendment. Each of the Collateral Documents, as specifically amended by this
Amendment, and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Credit
Documents, in each case, as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Credit Document.

(c) This Amendment shall not constitute a novation of the Existing Credit
Agreement or of any other Credit Document.

SECTION 6. Liens Unimpaired. After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document prior to the Amendment No. 5 Effective Date, and
such Liens continue unimpaired with the same priority to secure repayment of all
Obligations (including, without limitation, the Term B-1 Euro Loans and the Term
B-2 Euro Loans), whether heretofore or hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 

-4-



--------------------------------------------------------------------------------

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute one and
the same instrument. Delivery by facsimile or electronic transmission of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.

SECTION 8. Severability. In case any provision in or obligation of this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

SECTION 9. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and permitted assigns.

SECTION 10. Governing Law; Jurisdiction. This Amendment shall be governed by,
and construed and enforced in accordance with, the laws of the State of
New York. The provisions of Sections 10.15(b) and (c) and Section 10.16 of the
Existing Credit Agreement shall apply to this Amendment, mutatis mutandis.

SECTION 11. Lender Signatures. Each Lender that executes a counterpart to this
Amendment shall be deemed to have irrevocably approved this Amendment (and such
approval shall be binding upon Lender’s successors and assigns). Each Lender
agrees that such Lender shall not be entitled to receive a copy of any other
Lender’s signature page to this Amendment, but agrees that a copy of such
signature page may be delivered to the Parent Borrower, the Administrative Agent
and the Lead Arrangers.

SECTION 12. Reaffirmation. The Parent Borrower and each Guarantor hereby
expressly acknowledges the terms of this Amendment and reaffirms, as of the date
hereof on behalf of themselves and each other Loan Party, (i) the covenants and
agreements contained in each Credit Document to which it is a party, including,
in each case, such covenants and agreements as in effect immediately after
giving effect to this Amendment and the transactions contemplated hereby and
(ii) its guarantee of the Obligations under each Guaranty, as applicable, and
its prior grant of Liens on the Collateral to secure the Obligations pursuant to
the Collateral Documents which Liens continue in full force and effect after
giving effect to this Amendment.

SECTION 13. Roles. It is agreed that the each Lead Arranger shall be deemed a
Lead Arranger for all purposes under the Credit Agreement. Anything herein to
the contrary notwithstanding, the Lead Arrangers shall not have any powers,
duties or responsibilities under this Amendment, except in their respective
capacities, as applicable, as the Administrative Agent or a Lender hereunder.

SECTION 14. Replacement Lender.

(a) The Replacement Lender hereby consents to this Amendment. The Administrative
Agent hereby (i) consents to this Amendment and consents to the assignment of
the then outstanding Loans of each Non-Consenting Lender to the Replacement
Lender in accordance with Sections 3.07 and 10.07 of the Credit Agreement and
(ii) agrees that no assignment fees specified in Section 10.07(b) shall be
required to be paid by the Parent Borrower in connection with such assignment.
The Replacement Lender, the Administrative Agent and the Parent Borrower
acknowledge and agree that, upon the deemed assignment of any Loans from
Non-Consenting Lenders, the Replacement Lender (i) shall become a “Lender”
under, and for all purposes, and subject to and bound by the terms, of the
Credit Agreement and

 

-5-



--------------------------------------------------------------------------------

other Loan Documents with Loans in an amount equal to the aggregate principal
amount of all Loans of the Non-Consenting Lenders assigned thereto,
(ii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iii) shall perform all the obligations of and shall have all rights of a Lender
thereunder. After the assignment of Loans by each Non-Consenting Lender to the
Replacement Lender as contemplated above, (i) the Replacement Lender shall hold
(x) €115,896,904.87 of Term B-1 Euro Loans and (y) €39,926,737.23 of Term B-2
Euro Loans and (ii)(x) the Replacement Lender and the Consenting Term B-1 Euro
Lenders shall together hold all of the Term B-1 Euro Loans and (y) the
Replacement Lender and the Consenting Term B-2 Euro Lenders shall together hold
all of the Term B-2 Euro Loans.

(b) The Replacement Lender hereby agrees, and by its execution of a Lender
Addendum, each Consenting Lender agrees, that if the Term B-1 Euro Loans or Term
B-2 Euro Loans of such Consenting Lender immediately prior to the Amendment
No. 5 Effective Date exceed the Loans of such Class allocated to such Lender by
the Lead Arrangers, Loans of such Class in the amount of such excess shall be
assigned by such Lender to the Replacement Lender, at par, upon the Amendment
No. 5 Effective Date.

[The remainder of this page is intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

IQVIA INC.,

as the Parent Borrower

By:  

/s/ Eric M. Sherbet

  Name: Eric M. Sherbet   Title:   President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

 

IQVIA HOLDINGS INC., as a Guarantor By:  

/s/ Eric M. Sherbet

  Name: Eric M. Sherbet   Title: Executive Vice President, General Counsel and
Secretary

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

APPATURE INC., as a Guarantor ARSENAL HOLDING COMPANY, as a Guarantor ARSENAL
HOLDING (II) COMPANY, as a Guarantor BENEFIT HOLDING, INC., as a Guarantor DATA
NICHE ASSOCIATES, INC., as a Guarantor IGUARD, INC., as a Guarantor IMS HEALTH
HOLDING CORPORATION, as a Guarantor IMS HEALTH INVESTING CORPORATION, as a
Guarantor IMS HEALTH INVESTMENTS, INC., as a Guarantor IMS HEALTH PURCHASING,
INC., as a Guarantor IMS HOLDING INC., as a Guarantor IMS SOFTWARE SERVICES
LTD., as a Guarantor INNOVEX MERGER CORP., as a Guarantor INTERCONTINENTAL
MEDICAL STATISTICS INTERNATIONAL, LTD., as a Guarantor IQVIA CHINAMETRIK INC.,
as a Guarantor IQVIA COMMERCIAL FINANCE INC., as a Guarantor

IQVIA COMMERCIAL TRADING CORP., as a Guarantor

IQVIA COMMERCIAL INDIA HOLDINGS CORP., as a Guarantor

IQVIA CSMS US INC., as a Guarantor

IQVIA MEDICAL COMMUNICATIONS & CONSULTING INC., as a Guarantor

IQVIA MEDICAL EDUCATION INC., as a Guarantor

IQVIA PHARMA INC., as a Guarantor

IQVIA PHARMA SERVICES CORP., as a Guarantor

IQVIA RDS ASIA INC., as a Guarantor

IQVIA RDS BT INC., as a Guarantor

IQVIA RDS INC., as a Guarantor

IQVIA TRADING MANAGEMENT INC., as a Guarantor

IQVIA TRANSPORTATION SERVICES CORP., as a Guarantor

MARKET RESEARCH MANAGEMENT, INC., as a Guarantor

MED-VANTAGE, INC., as a Guarantor

QCARE SITE SERVICES, INC., as a Guarantor

THE AMUNDSEN GROUP, INC., as a Guarantor VCG&A, INC., as a Guarantor VCG-BIO,
INC., as a Guarantor

By:  

/s/ Eric M. Sherbet

  Name: Eric M. Sherbet   Title: President

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BUZZEOPDMA LLC, as a Guarantor

EA INSTITUTE, L.L.C., as a Guarantor

ENTERPRISE ASSOCIATES L.L.C., as a Guarantor

IQVIA BIOSCIENCES HOLDINGS LLC, as a Guarantor

IQVIA BIOTECH LLC, as a Guarantor

IQVIA COMMERCIAL SERVICES LLC, as a Guarantor

IQVIA MARKET INTELLIGENCE LLC, as a Guarantor

IQVIA PHASE ONE SERVICES LLC, as a Guarantor

IQVIA RDS LATIN AMERICA LLC, as a Guarantor

IQVIA RDS TRANSFER LLC, as a Guarantor OUTCOME SCIENCES, LLC, as a Guarantor

RX INDIA, LLC, as a Guarantor TARGETED MOLECULAR DIAGNOSTICS, LLC, as a
Guarantor VALUEMEDICS RESEARCH, LLC, as a Guarantor

By:  

/s/ Eric M. Sherbet

  Name: Eric M. Sherbet   Title:   President

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

SPARTAN LEASING CORPORATION, as a

Guarantor

By:  

/s/ Cathy N. LoBosco

  Name: Cathy N. LoBosco   Title: President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

IQVIA GOVERNMENT SOLUTIONS INC., as a

Guarantor

By:  

/s/ Michael A. Knolker

  Name: Michael A. Knolker   Title:   Vice President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kevin L. Ahart

  Name: Kevin L. Ahart   Title:   Vice President

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

Consented to by: GOLDMAN SACHS BANK USA, as Replacement Lender By:  

/s/ Charles D. Johnston

  Name: Charles D. Johnston   Title:   Authorized Signatory

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

ANNEX A

LENDER ADDENDUM1

By executing this signature page:

Effective Date Settlement Option

(i) as a Consenting Term B-1 Euro Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-1 Euro Loans held by such Lender as of the Consent Effective Date (as defined
below), to the terms of Amendment No. 5 to the Fourth Amended & Restated Credit
Agreement (the “Amendment”) and (y) agrees that upon giving effect to the
Amendment, the Term B-1 Euro Loans of such Lender may be reduced in the sole
discretion of the Lead Arrangers, and such reductions shall be effected by the
assignments described in Section 14(b) of the Amendment; and/or

(ii) as Consenting Term B-2 Euro Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-2 Euro Loans held by such Lender as of the Consent Effective Date, to the
terms of the Amendment and (y) agrees that upon giving effect to the Amendment,
the Term B-2 Euro Loans of such Lender may be reduced in the sole discretion of
the Lead Arrangers, and such reductions shall be effected by the assignments
described in Section 14(b) of the Amendment.

Post-Effective Date Settlement Option

(i) as a Consenting Term B-1 Euro Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-1 Euro Loans held by such Lender as of the Consent Effective Date, to the
terms of the Amendment and (y) agrees that the entire amount of such Lender’s
outstanding Term B-1 Euro Loans will be assigned to the Replacement Lender at
par on the Amendment No. 5 Effective Date (it being understood that no
Assignment and Assumption shall be required to be executed by such Lender to
effect such assignment) and following the Amendment No. 5 Effective Date, such
Lender (or its designated Affiliate, if agreed by the Replacement Lender) shall
purchase by assignment Term B-1 Euro Loans in an equal principal amount as its
existing Term B-1 Euro Loans or such lesser amount allocated to such Lender by
the Lead Arrangers; and/or

(ii) as a Consenting Term B-2 Euro Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-2 Euro Loans held by such Lender as of the Consent Effective Date, to the
terms of the Amendment and (y) agrees that the entire amount of such Lender’s
outstanding Term B-2 Euro Loans will be assigned to the Replacement Lender at
par on the Amendment No. 5 Effective Date (it being understood that no
Assignment and Assumption shall be required to be executed by such Lender to
effect such assignment) and following the Amendment No. 5 Effective Date, such
Lender (or its designated Affiliate, if agreed by the Replacement Lender) shall
purchase by assignment Term B-2 Euro Loans in an equal principal amount as its
existing Term B-2 Euro Loans or such lesser amount allocated to such Lender by
the Lead Arrangers.

 

1 

All capitalized terms used but not defined in this Lender Addendum shall have
the meaning set forth in Amendment No. 5 to the Fourth Amended and Restated
Credit Agreement (the “Amendment”).

 

A-1



--------------------------------------------------------------------------------

The date on which a Lender or Additional Lender executes this signature page is
referred to as the “Consent Effective Date” with respect to such Lender or
Additional Lender.

 

A-2



--------------------------------------------------------------------------------

Name of Lender: ____________________________________________________

 

Executing as a Effective Date Settlement Option ☐   Consenting Term B-1 Euro
Lender ☐   Consenting Term B-2 Euro Lender     (please check all that apply)  
by  

 

    Name:     Title: For any Institution requiring a second signature line:   by
 

 

    Name:     Title: Post-Effective Date Settlement Option ☐   Consenting Term
B-1 Euro Lender ☐   Consenting Term B-2 Euro Lender       (please check all that
apply)   by  

 

    Name:     Title: For any Institution requiring a second signature line:   by
 

 

    Name:     Title:

Lender signature pages on file with the Administrative Agent.



--------------------------------------------------------------------------------

ANNEX B

AMENDMENTS TO EXISTING CREDIT AGREEMENT



--------------------------------------------------------------------------------

by the PBGC of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or Multiemployer Plan, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (g) the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to a Pension Plan; (h) the imposition of a
lien under Section 303(k) of ERISA with respect to any Pension Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to any Loan Party; or (j) a determination that any Pension Plan is in
“at risk” status (within the meaning of Section 303 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro Unit” means the currency unit of the Euro.

“Eurocurrency Rate” means:

(a) with respect to any Eurocurrency Rate Loan denominated in Dollars or a
Foreign Currency, the rate per annum equal to the offered rate administered by
the ICE Benchmark Administration Limited or such other rate per annum as is
widely recognized as the successor thereto if the ICE Benchmark Administration
Limited is no longer making a London Interbank Offer Rate available (“LIBOR”),
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to: LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that (i) the Eurocurrency Rate with respect to the Term B-1 Dollar
Loans and Term B-1 Euro Loans that bear interest at a rate based on clause (a)
of this definition will be deemed to be not less than 0.75% per annum, (ii) the
Eurocurrency Rate with respect to the Term B-2 Euro Loans that bear interest at
a rate based on clause (a) of this definition will be deemed to be not less than
0.50% per annum, (iii) if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement and (iviii) to the
extent the Eurocurrency Rate set forth in clause (a) or (b) above is not
available, the Eurocurrency Rate shall be a comparable or successor rate
reasonably determined by the Administrative Agent in consultation with the
Parent Borrower.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Parent Borrower for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such

 

-27-